NOTICE OF ALLOWABILITY
(in response to amendment dated 5/16/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interview
An examiner interview was held on 5/4/2022 (see interview summary form dated 5/9/2022).
A follow up interview was held on 5/11/2022 (see attached interview summary form).
Reasons for Allowance
Claims 10-16 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10 and dependent claims thereof: Within the context of a radiation finder tool comprising:
a body;
a first radiation detector mounted in the body;
a collimator in the body, the collimator having a proximal end and a distal end, the proximal end of the collimator being proximal to the first radiation detector; and
a second radiation detector mounted in the body, the second radiation detector being configured to receive radiation passed through the first radiation detector and the collimator,
the prior art of record does not teach or reasonably suggest that both the first and second radiation detectors are gamma radiation detectors as recited in claim 10.
For example, Daghighian et al., US 2010/0010343 A1 cited in the previous Office Action (Non-Final Rejection dated 2/17/2022) does not teach that the radiation detector 20 is a gamma radiation detector; rather, the radiation detector 20 is a beta radiation detector.
From another point of view, within the context of a radiation finder tool comprising:
a first gamma radiation detector; and
a second gamma radiation detector, the second gamma radiation detector being configured to receive gamma radiation passed through the first gamma radiation detector,
the prior art of record does not teach or reasonably suggest both a body and a collimator in the body, the collimator having a proximal end and a distal end, the proximal end of the collimator being proximal to the first gamma radiation detector, as recited in claim 10.
Guerin et al., US 2011/0260072 A1 teaches a first gamma radiation detector (20, Fig. 1B) mounted in a body (collimator 4, Fig. 1B); and a second gamma radiation detector (22, Fig. 1B) mounted in the body, the second gamma radiation detector being configured to receive gamma radiation passed through the first gamma radiation detector (see Fig. 1B) but does not teach the claimed collimator and structural relationships therebetween.
Otherwise, the body is characterized a collimator and therefore could also be interpreted to read on the claimed collimator but then such interpretation would mean that Guerin does not teach the claimed body and structural relationships therebetween.

Regarding new claim 21 and dependent claims thereof: Claim 21 corresponds to the scope of original claim 20 (see preliminary amendment dated 3/31/2020) which was indicated as reciting allowable subject matter (see previous Office Action). Claim 21 is therefore allowed for the same reason.

Regarding new claim 29 and dependent claims thereof: Claim 29 corresponds to the scope of original claim 11 (see preliminary amendment dated 3/31/2020) which was indicated as reciting allowable subject matter (see previous Office Action). Claim 29 is therefore allowed for the same reason.

Additional references are cited (see attached PTO-892 form) but are not any more relevant the prior art already of record and/or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793